           Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 1 of 12


BLAN KROME
1271 Avenue of the Americas |New York, NY 10020
blankrome.com

    Phone:      212-885-5152

    Fax:        917-332-3858

    Email:      wbennett@blankrome.com




                                                          September 25, 2020

Via ECF

Honorable Paul E. Davison, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                   Re:         In re Specialist and Other Vessel Owner Limitation Actions
                               Docket No: 16-cv-4643; Related Cases: 16-cv-5010 and 16-cv-7001

Dear Judge Davison:
        We are attorneys for Tappan Zee Constructors, LLC (“TZC”) in the above-referenced
actions. Regrettably, notwithstanding Your Honor’s unfavorable view of the number of docket
entries expressed during Wednesday’s conference and our efforts to avoid cluttering the docket,1
we are forced to write because Weeks Marine Inc.’s (“Weeks”) refuses to confirm it will produce
photographs and internal and external measurements of the tug Specialist that Weeks’ expert naval
architect Mr. Brian Thomas took during his two inspections (July and October 2018) of the
Specialist prior to TZC’s expert naval architect’s (rebuttal) deposition scheduled for Tuesday,
September 29, 2020.

         Mr. Thomas testified at deposition this past Wednesday, September 22, 2020, and disclosed
for the first time the existence of the photographs, physical measurements and his reliance on same
for drafting his report. Since Mr. Thomas did not list these photographs and measurements as
material collected, reviewed by him, or utilized for his simulation that is the crux of his report,
TZC was unaware of the existence of the photographs and measurements. On the other hand, Mr.
Evans, Weeks’ counsel was well aware of the existence of the materials having accompanied and
assisted Mr. Thomas during the July and October 2018 inspections of the Specialist. Previously,
Weeks acknowledged its obligation to turn over the data Mr. Thomas used to draft his report.2 The
photographs and measurements were not included in Weeks initial production of Mr. Thomas’s


1
  We attach hereto an email string containing TZC’s efforts to avoid having to write this letter,
including a telephone call to Weeks’ counsel which went unreturned.
2
  We attach hereto Week’s acknowledgement that it was obligated to turn over materials Mr.
Thomas used in drafting his report.
             Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 2 of 12

       Honorable Paul E. Davison, U.S.M.J.
       In re Specialist and Other Vessel Owner Limitation Actions
       Docket No: 16-cv-4643; Related Cases: 16-cv-5010 and 16-cv-7001

       Page 2 of 2

       file. Accordingly, TZC respectfully requests Your Honor order Weeks to produce all of the
       photographs and measurements not later than noon on Monday, September 28, 2020.

               We thank Your Honor for your continued attention to this matter.
                                                   Respectfully submitted,

Weeks is to produce all                            Blank Rome LLP
of the photographs and
measurements disclosed                             /s/ William Bennett
by Mr. Thomas at the
September 22, 2020                                 William R. Bennett, III
deposition described in                            Lauren B. Wilgus
this letter to TZC by
October 22, 2020.                                  Giuliano McDonnell & Perrone, LLP

                                                   /s/ Joseph Perrone
Date: October 15, 2020
White Plains, NY                                   Joseph J. Perrone


       cc:     All counsel of record via ECF
            Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 3 of 12


Ross, Nicola

From:             Bennett III, William R.
Sent:             Friday, September 25, 2020 2:57 PM
To:               AJ Evans
Cc:               Ron Betancourt; James E. Mercante; Jocelyn Cibinskas; Joseph J. Perrone; Kristin E. Poling; Wilgus,
                  Lauren; Matthew M. Gorden; Michael Stern; Todd Kenyon
Subject:          RE: Thomas



AJ,

Mr. Thomas’ photos and measurements should have been produced many months
ago. Why weren’t they?

The photos Mr. Lewis referred to in his report were photos the parties exchanged
during discovery. And, the photos you requested from Mr. Mackey were disclosed
in his December 2019 report. The other two documents you requested form Mr.
Mackey were not relied on to draft his report.


Bill


William R. Bennett III | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 | wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law

BLANKROME COVID‐19 Task Force Page




From: AJ Evans <AEvans@bvgklaw.com>
Sent: Friday, September 25, 2020 2:22 PM
To: Bennett III, William R. <wbennett@BlankRome.com>
Cc: Ron Betancourt <RBetancourt@bvgklaw.com>; James E. Mercante <jmercante@rubinfiorella.com>; Jocelyn
Cibinskas <JCibinskas@rubinfiorella.com>; Joseph J. Perrone <jperrone@gmplawfirm.com>; Kristin E. Poling
<kpoling@rubinfiorella.com>; Wilgus, Lauren <LWilgus@BlankRome.com>; Matthew M. Gorden
<mgorden@gmplawfirm.com>; Michael Stern <mstern@rubinfiorella.com>; Todd Kenyon <TKenyon@bvgklaw.com>
Subject: Re: Thomas


                                                          1
             Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 4 of 12

Bill,

We will be prepared to exchange documents requested at the recent depositions early next week. TZC’s requests for
Brian Thomas’s photos were made just ~36 hours ago. We refer to our September 18, 2020 letter listing the items we
requested on the record at Mackey’s deposition. At Captain Lewis’ deposition yesterday, we requested the photos
vaguely referenced in his report at 2.18 and the notes to which Captain Lewis referred during and in preparation for the
deposition. A letter will follow soon. Have a nice weekend.

AJ

Sent from mobile device.

On Sep 25, 2020, at 12:50 PM, Bennett III, William R. <wbennett@blankrome.com> wrote:


Ron/AJ,

I just called your office to avoid having to involve the Court in this matter and were
advised you both were unavailable. Please get back to me with a response.


William R. Bennett III | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 | wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law

BLANKROME COVID‐19 Task Force Page




From: Ron Betancourt <RBetancourt@bvgklaw.com>
Sent: Friday, September 25, 2020 12:22 PM
To: Bennett III, William R. <wbennett@BlankRome.com>; AJ Evans <AEvans@bvgklaw.com>
Cc: James E. Mercante <jmercante@rubinfiorella.com>; Jocelyn Cibinskas <JCibinskas@rubinfiorella.com>; Joseph J.
Perrone <jperrone@gmplawfirm.com>; Kristin E. Poling <kpoling@rubinfiorella.com>; Wilgus, Lauren
<LWilgus@BlankRome.com>; Matthew M. Gorden <mgorden@gmplawfirm.com>; Michael Stern
<mstern@rubinfiorella.com>; Todd Kenyon <TKenyon@bvgklaw.com>
Subject: RE: Thomas

Bill,

On a related note, would you please provide us with the photos we requested at Captain Lewis’
testimony as well as the documents requested at Captain Mackey’s deposition. Thank you.

Best regards,
                                                            2
            Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 5 of 12

Ron Betancourt
Betancourt, Van Hemmen, Greco & Kenyon LLC
Phone: 732‐530‐4646 (N.J.) | 212‐297‐0050 (N.Y.)

From: Bennett III, William R. <wbennett@BlankRome.com>
Sent: Friday, September 25, 2020 12:20 PM
To: AJ Evans <AEvans@bvgklaw.com>
Cc: James E. Mercante <jmercante@rubinfiorella.com>; Jocelyn Cibinskas <JCibinskas@rubinfiorella.com>; Joseph J.
Perrone <jperrone@gmplawfirm.com>; Kristin E. Poling <kpoling@rubinfiorella.com>; Wilgus, Lauren
<LWilgus@BlankRome.com>; Matthew M. Gorden <mgorden@gmplawfirm.com>; Michael Stern
<mstern@rubinfiorella.com>; Ron Betancourt <RBetancourt@bvgklaw.com>; Todd Kenyon <TKenyon@bvgklaw.com>
Subject: RE: Thomas

AJ,

We would like to avoid having to write to the Court today regarding our request
that you confirm you will produce Mr. Thomas’ photos today; especially in light of
Judge Davison’s comments during the last conference and the fact that the photos
should have been produced months ago. Please confirm.

Regards,


William R. Bennett III | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 | wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law

BLANKROME COVID‐19 Task Force Page



From: Bennett III, William R.
Sent: Friday, September 25, 2020 9:10 AM
To: AJ Evans <AEvans@bvgklaw.com>
Cc: James E. Mercante <jmercante@rubinfiorella.com>; Jocelyn Cibinskas <JCibinskas@rubinfiorella.com>; Joseph J.
Perrone <jperrone@gmplawfirm.com>; Kristin E. Poling <kpoling@rubinfiorella.com>; Wilgus, Lauren
<LWilgus@BlankRome.com>; Matthew M. Gorden <mgorden@gmplawfirm.com>; Michael Stern
<mstern@rubinfiorella.com>; Ron Betancourt <RBetancourt@bvgklaw.com>; Todd Kenyon <TKenyon@bvgklaw.com>
Subject: RE: Thomas

AJ,

Please confirm you will provide Mr. Thomas’ photos later today.
                                                        3
             Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 6 of 12



Regards,

Bill


William R. Bennett III | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 | wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law

BLANKROME COVID‐19 Task Force Page



From: Bennett III, William R. <wbennett@BlankRome.com>
Sent: Thursday, September 24, 2020 9:01 PM
To: AJ Evans <AEvans@bvgklaw.com>
Cc: James E. Mercante <jmercante@rubinfiorella.com>; Jocelyn Cibinskas <JCibinskas@rubinfiorella.com>; Joseph J.
Perrone <jperrone@gmplawfirm.com>; Kristin E. Poling <kpoling@rubinfiorella.com>; Wilgus, Lauren
<LWilgus@BlankRome.com>; Matthew M. Gorden <mgorden@gmplawfirm.com>; Michael Stern
<mstern@rubinfiorella.com>; Ron Betancourt <RBetancourt@bvgklaw.com>; Todd Kenyon <TKenyon@bvgklaw.com>
Subject: Thomas

AJ,

Please provide the photographs Mr. Thomas took during his visits to the Specialist by close of business tomorrow.

Regards,

Bill

William R. Bennett III | BLANKROME
1271 Avenue of the Americas |
New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 |
wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law




        On Sep 22, 2020, at 5:35 PM, AJ Evans <AEvans@bvgklaw.com> wrote:


                                                           4
        Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 7 of 12


Bill,

Here is the letter in Word. Please turn Track Changes on before making any edits.

Thanks,
AJ

From: Bennett III, William R. <wbennett@BlankRome.com>
Sent: Tuesday, September 22, 2020 5:34 PM
To: AJ Evans <AEvans@bvgklaw.com>; Alan R. Sacks <asacks@sacksassociates.com>; Daniel S.
Weinberger <DWeinberger@gibbonslaw.com>; Guy V. Amoresano <GAmoresano@gibbonslaw.com>;
Inga Reibarkh <ireibarkh@gibbonslaw.com>; James E. Mercante <jmercante@rubinfiorella.com>;
Jocelyn Cibinskas <JCibinskas@RubinFiorella.com>; Joe Staph <JStaph@bvgklaw.com>; Joseph Federici
<jfederici@RubinFiorella.com>; Joseph J. Perrone <jperrone@gmplawfirm.com>; Josh Levy
<JLevy@gibbonslaw.com>; Kristin E. Poling <kpoling@rubinfiorella.com>; Wilgus, Lauren
<LWilgus@BlankRome.com>; Matthew M. Gorden <mgorden@gmplawfirm.com>; Michael Stern
<mstern@rubinfiorella.com>; Peter J. Torcicollo <PTorcicollo@gibbonslaw.com>; Ron Betancourt
<RBetancourt@bvgklaw.com>; Samuel I. Portnoy <SPortnoy@gibbonslaw.com>; Seth MacArthur
<Smacarthur@msllegal.com>; Todd Kenyon <TKenyon@bvgklaw.com>
Subject: RE: In re Specialist ‐ Joint Letter to Davison

AJ,

Please send a word version so I can make some minor edits.


William R. Bennett III | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 | wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law

BLANKROME COVID‐19 Task Force Page



From: AJ Evans <AEvans@bvgklaw.com>
Sent: Tuesday, September 22, 2020 4:32 PM
To: Alan R. Sacks <asacks@sacksassociates.com>; Daniel S. Weinberger
<DWeinberger@gibbonslaw.com>; Guy V. Amoresano <GAmoresano@gibbonslaw.com>; Inga Reibarkh
<ireibarkh@gibbonslaw.com>; James E. Mercante <jmercante@rubinfiorella.com>; Jocelyn Cibinskas
<JCibinskas@RubinFiorella.com>; Joe Staph <JStaph@bvgklaw.com>; Joseph Federici
<jfederici@RubinFiorella.com>; Joseph J. Perrone <jperrone@gmplawfirm.com>; Josh Levy
<JLevy@gibbonslaw.com>; Kristin E. Poling <kpoling@rubinfiorella.com>; Wilgus, Lauren
<LWilgus@BlankRome.com>; Matthew M. Gorden <mgorden@gmplawfirm.com>; Michael Stern
<mstern@rubinfiorella.com>; Peter J. Torcicollo <PTorcicollo@gibbonslaw.com>; Ron Betancourt
<RBetancourt@bvgklaw.com>; Samuel I. Portnoy <SPortnoy@gibbonslaw.com>; Seth MacArthur
                                                 5
     Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 8 of 12

<Smacarthur@msllegal.com>; Todd Kenyon <TKenyon@bvgklaw.com>; Bennett III, William R.
<wbennett@BlankRome.com>
Subject: In re Specialist ‐ Joint Letter to Davison

Good afternoon,

Here is the joint letter we plan to file later this evening concerning the few remaining
items of discovery spilling over into October. Would you please let us have your
comments, if any, by 8:00 p.m. this evening so that we can file it tonight.

Best regards,
AJ



Alton J. Evans, Jr.
Betancourt, Van Hemmen, Greco & Kenyon LLC
Phone: (732) 530‐4646 (N.J.) | (914) 997‐1100 (N.Y.)



*************************************************************************************
*******************

This message and any attachments may contain confidential or privileged information and are only for
the use of the intended recipient of this message. If you are not the intended recipient, please notify the
Blank Rome LLP or Blank Rome Government Relations LLC sender by return email, and delete or destroy
this and all copies of this message and all attachments. Any unauthorized disclosure, use, distribution, or
reproduction of this message or any attachments is prohibited and may be unlawful.

*************************************************************************************
*******************
<Davison 40 ltr.doc>




                                                     6
                Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 9 of 12


Ross, Nicola

From:                AJ Evans <AEvans@bvgklaw.com>
Sent:                Friday, December 27, 2019 1:27 PM
To:                  Bennett III, William R.
Cc:                  Alan R. Sacks; Alan R. Sacks 2; Daniel S. Weinberger; Guy V. Amoresano; Inga Reibarkh; James E.
                     Mercante; Joe Staph; Joseph Federici; Joseph J. Perone; Josh Levy; Kristin E. Poling; Wilgus, Lauren;
                     Matthew M. Gorden; Michael Stern; Peter J. Torcicollo; Ron Betancourt; Samuel I. Portnoy; Seth
                     MacArthur; Stanton Terranova; Todd Kenyon
Subject:             RE: In re Specialist et al - Expert Disclosures
Attachments:         RawData.xlsx


Dear Bill,

Here is the raw data output for the sinking simulations. Thomas also referred to the technical documentation integral to
the GHS software. Although he did not rely on it, Thomas also has a copy of the NTSB report, which you have.

Regards,
AJ

From: Bennett III, William R.
Sent: Tuesday, December 24, 2019 12:11 PM
To: AJ Evans
Cc: Alan R. Sacks ; Alan R. Sacks 2 ; Daniel S. Weinberger ; Guy V. Amoresano ; Inga Reibarkh ; James E. Mercante ; Joe
Staph ; Joseph Federici ; Joseph J. Perone ; Josh Levy ; Kristin E. Poling ; Wilgus, Lauren ; Matthew M. Gorden ; Michael
Stern ; Peter J. Torcicollo ; Ron Betancourt ; Samuel I. Portnoy ; Seth MacArthur ; Stanton Terranova ; Todd Kenyon
Subject: Re: In re Specialist et al ‐ Expert Disclosures

AJ,

Thank you for confirming you are working on gathering the requested data and will produce them at the end of the
week.

Merry Christmas to you as well.

Kind regards,

Bill

William R. Bennett, III | Blank Rome LLP
1271 Avenue of the Americas
New York, NY 10020
Phone: 212.885.5152 | Cell: 646.393.7847 l Fax: 917.332.3858 |
Email: WBennett@BlankRome.com


Sent from my iPhone


        On Dec 24, 2019, at 11:19 AM, AJ Evans <AEvans@bvgklaw.com> wrote:
                                                             1
      Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 10 of 12

Dear Bill,

Thank you for your email. We have your email and are working on it. We expect to be able to respond
further after Christmas by the end of the week. Have a Merry Christmas.

Regards,
AJ

Sent from mobile device.


        On Dec 23, 2019, at 16:53, Bennett III, William R. <wbennett@blankrome.com> wrote:


Todd/AJ/Ron,

A response please.

William R. Bennett III | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 | wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law




From: Bennett III, William R.
Sent: Friday, December 20, 2019 3:38 PM
To: 'AJ Evans' <AEvans@bvgklaw.com>; Alan R. Sacks <asacks@sacksassociates.com>; Alan R. Sacks 2
<gosacks@gmail.com>; Daniel S. Weinberger <DWeinberger@gibbonslaw.com>; Guy V. Amoresano
<GAmoresano@gibbonslaw.com>; Inga Reibarkh <ireibarkh@gibbonslaw.com>; James E. Mercante
<jmercante@rubinfiorella.com>; Joe Staph <JStaph@bvgklaw.com>; Joseph Federici
<jfederici@RubinFiorella.com>; Joseph J. Perone <jperrone@gmplawfirm.com>; Josh Levy
<JLevy@gibbonslaw.com>; Kristin E. Poling <kpoling@rubinfiorella.com>; Wilgus, Lauren
<LWilgus@BlankRome.com>; Matthew M. Gorden <mgorden@gmplawfirm.com>; Michael Stern
<mstern@rubinfiorella.com>; Peter J. Torcicollo <PTorcicollo@gibbonslaw.com>; Ron Betancourt
<RBetancourt@bvgklaw.com>; Samuel I. Portnoy <SPortnoy@gibbonslaw.com>; Seth MacArthur
<Smacarthur@msllegal.com>; Stanton Terranova <sterranova@gmplawfirm.com>; Todd Kenyon
<TKenyon@bvgklaw.com>
Subject: In re Specialist et al ‐ Expert Disclosures

AJ,

Pursuant to FRCP RULE 26 (a)(2)(ii)&(iii), please provide the complete
set of simulation models (5760) and all of the data relied on by Mr.
Thomas.
                                                  2
       Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 11 of 12

Kind regards,

Bill

William R. Bennett III | BLANKROME
1271 Avenue of the Americas | New York, NY 10020
O: 212.885.5152 | C: 646.393.7847 F: 917.332.3858 | wbennett@blankrome.com

Winner of Lloyd’s List America’s 2019 Excellence in Maritime Law



From: AJ Evans <AEvans@bvgklaw.com>
Sent: Monday, December 16, 2019 6:08 PM
To: Alan R. Sacks <asacks@sacksassociates.com>; Alan R. Sacks 2 <gosacks@gmail.com>; Daniel S.
Weinberger <DWeinberger@gibbonslaw.com>; Guy V. Amoresano <GAmoresano@gibbonslaw.com>;
Inga Reibarkh <ireibarkh@gibbonslaw.com>; James E. Mercante <jmercante@rubinfiorella.com>; Joe
Staph <JStaph@bvgklaw.com>; Joseph Federici <jfederici@RubinFiorella.com>; Joseph J. Perone
<jperrone@gmplawfirm.com>; Josh Levy <JLevy@gibbonslaw.com>; Kristin E. Poling
<kpoling@rubinfiorella.com>; Wilgus, Lauren <LWilgus@BlankRome.com>; Matthew M. Gorden
<mgorden@gmplawfirm.com>; Michael Stern <mstern@rubinfiorella.com>; Peter J. Torcicollo
<PTorcicollo@gibbonslaw.com>; Ron Betancourt <RBetancourt@bvgklaw.com>; Samuel I. Portnoy
<SPortnoy@gibbonslaw.com>; Seth MacArthur <Smacarthur@msllegal.com>; Stanton Terranova
<sterranova@gmplawfirm.com>; Todd Kenyon <TKenyon@bvgklaw.com>; Bennett III, William R.
<wbennett@BlankRome.com>
Subject: In re Specialist et al ‐ Expert Disclosures

Good afternoon,

Please see attached.

Best regards,
AJ


Alton J. Evans, Jr.
Betancourt, Van Hemmen, Greco & Kenyon LLC
Phone: (732) 530‐4646 (N.J.) | (914) 997‐1100 (N.Y.)



*************************************************************************************
*******************

This message and any attachments may contain confidential or privileged information and are only for
the use of the intended recipient of this message. If you are not the intended recipient, please notify the
Blank Rome LLP or Blank Rome Government Relations LLC sender by return email, and delete or destroy
this and all copies of this message and all attachments. Any unauthorized disclosure, use, distribution, or
reproduction of this message or any attachments is prohibited and may be unlawful.

                                                     3
   Case 7:16-cv-04643-KMK-PED Document 590 Filed 10/15/20 Page 12 of 12


*************************************************************************************
*******************




                                          4
